Citation Nr: 0305790	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  00-07 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.

2.  Entitlement to service connection for degenerative disc 
disease, claimed as a low back and groin disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to May 
1970.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a January 2000 rating decision 
rendered by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA) that denied service 
connection for Legg-Perthes, left hip, probable, and service 
connection for low back pain and a groin condition secondary 
to a left hip condition.

A videoconference hearing was held in August 2001 before the 
undersigned Member of the Board.  The transcript of the 
hearing testimony is associated with the claims file.

In April 2002, the Board determined that new and material 
evidence had been submitted to reopen a previously disallowed 
claim of service connection for a left hip disorder.  Having 
reopened the claim, the Board chose to undertake additional 
development on the issue of entitlement to service connection 
for a left hip disorder pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  This veteran was afforded a VA 
examination in October 2002.  A copy of this examination 
report has been provided to the veteran.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  A VA physician has opined that the veteran's present left 
hip disability represents a development abnormality that was 
asymptomatic prior to the veteran's entry into active duty.  
It was further opined that the veteran's left hip disability 
progressed beyond what would normally be expected due to the 
natural progress of the underlying condition during his 
military service.  

3.  A private physician has opined that the veteran's left 
hip disability causes him to thrust his lumbar spine 
resulting in a lumbar disc disability.  


CONCLUSIONS OF LAW

1.  The veteran's present left hip disability was aggravated 
by his active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

2.  The veteran's present lumbar disc disease is proximately 
due to the veteran's service-connected left hip disability.  
38 U.S.C.A. § 1110 (West 1991 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2002); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has duties to 
notify and to assist claimants.

Inasmuch as the Board has determined that there is sufficient 
evidence presently associated with the claims folder to grant 
the benefits sought on appeal, additional development to 
ensure full compliance with the mandates of the VCAA would 
serve no useful purpose, but would needlessly delay a grant 
of the benefits sought.

Evidentiary Background:  The veteran's service medical 
records reflect that a pre-induction examination conducted in 
July 1969 contained no pertinent abnormalities relative to a 
hip condition.  In April 1970 the veteran was seen with 
complaints of pain in the left leg.  There was no history of 
any trauma.  A diagnosis of probable Legg-Perthes of the hip 
with deformity at the femoral head and acetabular changes 
were made.  A medical board found that the veteran's hip 
condition existed prior to service and was not aggravated by 
service.  The veteran was discharged from service for failure 
to meet the medical fitness standards at the time of his 
induction.  

The veteran initially filed a claim for service connection 
for a left hip disorder in June 1970.  In lay statements 
dated in October and November 1971, acquaintances of the 
veteran report that they had known the veteran all of his 
life.  Prior to entering the Army, the veteran had no known 
physical defects and was very active.  He played baseball and 
football for years.  Also, the veteran was able to help one 
of his acquaintances paint his house.    

A November 1971 statement form Dr. J. Hodnett indicates that 
the veteran had been seen in June 1970 with a six-week 
history of a painful hip that had started to bother him when 
he first went into the Army.  It was noted that he had 
previously been seen in 1963 for his left hip.  Since 
treatment in 1963, the veteran was able to participate in 
athletics.  X-rays revealed an old slipped capital femoral 
epiphysis, right and left.  Surgery was recommended at the 
time of his treatment in June 1970; however, he did not 
return to the office until October 1971 when his pain had 
worsened.  X-ray evidence showed progression of the 
condition.  A cup arthroplasty was recommended.

A subsequent treatment record, also dated in November 1971, 
shows treatment for a painful left hip.  Dr. Hodnett noted 
that he had seen the veteran over a year ago and 
reconstructive surgery was recommended at that time; however, 
the veteran did not return for the treatment.  Degenerative 
arthritis of the left hip secondary to slipped capital 
femoral epiphysis was diagnosed.  From November to December 
1971, the veteran was hospitalized for a Smith-Petersen cup 
arthroplasty of the left hip.  He responded well to physical 
therapy and was discharged in good condition.  

In March 1973, the Board denied service connection for the 
veteran's left hip disability.  Service connection was denied 
as the evidence showed that the veteran's left hip disability 
preexisted active service and was not aggravated therein.  

An April 1987 private medical record indicates that x-rays of 
the lumbar spine showed no evidence of degenerative changes. 

Private medical records dated from December 1993 to November 
1995 show treatment for the veteran's left hip condition.  A 
December 1993 private medical record shows that the veteran 
walked with a rather unsightly gait that resulted in 
"miserable pain with the left groin."  A subsequent 
November 1995 a private treatment record shows that the 
veteran was developing buttock and posterior thigh pain that 
was characteristic of sciatica.  He was concerned that he 
could not flex and extend his right hip as much as he used 
to.  It was noted that the veteran was having secondary 
lumbar disc problems with radiculitis in the left lower 
extremity as his left hip problems caused him to thrust his 
lumbar spine.  

An August 1999 private medical statement shows that the 
veteran complained of a significant limp and he used a lift 
on his shoe.  He also complained of right-sided low back pain 
radiating into his right buttock.  He denied any weakness or 
numbness in either lower extremity and denied night pain.  
The left leg was 3 cm shorter than the right.  His left hip 
motion was quite limited and neurological and vascular 
examination of the left leg was normal.  X-rays of the spine 
showed advanced degenerative changes at the L4-L5 level.  It 
was noted that his function had clearly deteriorated to the 
point where he would significantly benefit from a total hip 
arthroplasty.  

The veteran underwent a total left hip arthroplasty in 
October 1999.  Subsequent private medical records show follow 
up treatment.  

In December 1999, the veteran submitted a statement wishing 
to reopen his claim for service connection for a left hip 
disorder.  In addition, he sought to file a claim for service 
connection for a lower back and groin disability as secondary 
to his left hip disorder.  He asserted that these 
disabilities began during his active military service.  

The RO denied service connection for Legg-Perthes, left hip, 
probable, and low back pain and a groin condition secondary 
to a left hip condition in January 2000.  The veteran 
subsequently perfected an appeal to the Board.

In a statement received by the RO in August 2000, the veteran 
stated that he led an active life prior to active duty.  
Before he was drafted, the veteran worked several hard labor 
jobs including roofing and construction.  After several weeks 
of basic training, he began having difficulty with 
coordination.  He noticed pain in his back, hips, groin, and 
legs.  He did not report this as he was afraid of being 
considered a slacker.  Following basic training, he began 
working at an Army Optical Lab.  During this time, he 
developed a bad limp with excruciating pain.  Despite surgery 
in 1971, he continued to have pain with limited motion, 
flexibility, and coordination. 

In February 2001, the veteran sought treatment for severe 
lower back pain.  This pain was in the right sacroiliac area 
with a little buttock and posterior thigh pain.  He did not 
really have any inner hip or groin pain.  The veteran's 
physician noted that he had always had a normal hip on the 
right side.  The veteran was noted to have Grade I 
spondylolisthesis with a 10 degree scoliosis with convexity 
of the right and rather marked degenerative disc disease at 
L5-S1 and to a lesser degree at L4-5.  

In August 2001, the veteran and his wife appeared at a 
videoconference hearing before the undersigned Member of the 
Board.  The veteran testified that he developed problems with 
his left hip during basic training.  He went to his 
supervisors with his complaints, but did not think that they 
did anything.  However, he did complete basic training in the 
allotted time.  He reported that he developed back and groin 
pain that he attributed to his left hip disorder. 

In October 2002, the veteran underwent a VA orthopedic 
examination.  The veteran reported that he did well for a 
time following his total hip replacement in 1999.   He 
reported that he began having some low back pain in 2000.  
Despite his hip replacement, he has continued to have 
problems with pain in the left hip.  He also described flare-
ups of rather severe pain.  His medication includes Tylenol 
#3 on an as needed basis.  The examiner opined that the 
veteran's left hip condition, either degenerative changes 
and/or avascular necrosis was a developmental abnormality 
rather than a congenital abnormality.  The examiner noted 
that the veteran almost certainly had his left hip disability 
prior to entry into active duty, although he was reportedly 
asymptomatic.  It was felt that the left hip disability 
became more severe as a result of the veteran's active duty 
and likely did progress beyond what would normally be 
expected due to the natural progress of the underlying 
condition.  


Legal Criteria:  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Certain diseases, including degenerative arthritis, 
may be presumed incurred in service if shown to be manifested 
to a compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  In 
addition, disability which is proximately due to or the 
result of a service-connected disease of injury shall be 
service connected.  38 C.F.R. § 3.310(a).

A veteran who had wartime service or peacetime service after 
December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
which was manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. §§ 1111, 1137.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Temporary flare-ups will not be 
considered to be an increase in severity.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In March 1985 General Counsel for VA addressed the following 
question:  In view of the provisions of 38 C.F.R. § 3.303(c), 
under what circumstances, if any, may service connection be 
granted for disorders of congenital or developmental origin?  
In this opinion, General Counsel held that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin if the condition was 
incurred in or aggravated during service.  A defect is a 
structural or inherent abnormality or condition which is more 
or less stationary in nature.  A disease may be defined as 
any deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  See VA O.G.C. Prec. Op. No. 1-85 (March 5, 1985) 
(reissued as VAOPGCPREC 82-90 (July 18, 1990)).  

In September 1988, VA General Counsel issued a new precedent 
opinion to update the previous opinion provided in VA O.G.C. 
Prec. Op. No. 1-85.  The opinion was updated to reflect that 
a hereditary disease under 38 C.F.R. § 3.303(c) does not 
always rebut the presumption of soundness, and that service 
connection may be granted for hereditary diseases which 
either first manifest themselves during service or which 
preexist service and progress at an abnormally high rating 
during service.  VA O.G.C. Prec. Op. No. 8-88 (Sept. 29, 
1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990)).  
Following the issuance of this General Counsel opinion, the 
VA ADJUDICATION PROCEDURE MANUAL, M21-1, was revised to provide 
that service connection may be granted for hereditary 
diseases which either first manifest themselves during 
service or which preexist service and progress at an 
abnormally high rate during service.  MANUAL M21-1, Chapter 
50, § 50.78(f) (Mar. 29, 1989).


Analysis:  After a review of the evidence, the Board finds 
that the veteran's contentions are supported by the evidence.  
Accordingly, service connection is warranted for the 
veteran's left hip condition and his groin and low back 
condition.  

While the evidence suggests that the veteran had a left hip 
problem prior to active service, he was asymptomatic at the 
time of his enlistment.  During the course of his military 
service, problems began to surface with his left hip.  
Ultimately, he received a medical discharge as a result of 
this disability.  Shortly after his discharge, he obtained 
private medical treatment for his left hip disability.  In 
October 2002, a VA physician reviewed the veteran's medical 
history and medical records and opined that the veteran's 
left hip disability, while preexisting his active service, 
progressed beyond the natural progress of the disability 
during his active military service.  There is no evidence of 
record to contradict this opinion.  Accordingly, the Board 
finds that the evidence shows that his left hip disability 
was aggravated by his active military service.  Accordingly, 
service connection is warranted for this disability.  

The veteran also claims that he has a present disability 
manifested by low back and groin pain.  In this regard, the 
Board notes that a November 1995 private medical record 
reveals that the veteran had lumbar disc problems that 
resulted from him having to thrust his lumbar spine due to 
his left hip disability.  As the veteran's lumbar disc 
disability resulted from his left hip disability, service 
connection is also warranted for this disability.  


ORDER

Service connection for a left hip disability is granted.

Service connection for lumbar disc disease, as secondary to a 
left hip disability, is granted.


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

